   Case 1:13-cv-00317-JTN ECF No. 21, PageID.625 Filed 04/09/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
_________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
            Plaintiff,                    )
                                          )
            v.                            )
                                          )
LAKE MICHIGAN TRANS-LAKE                  )    Civil A. No. 1:13-cv-00317-JTN
SHORTCUT, INC., d/b/a LAKE MICHIGAN       )
CARFERRY SERVICE and S.S. BADGER,         )
                                          )
            Defendant.                    )
_________________________________________ )


JOINT STIPULATION AND AGREED ORDER TERMINATING CONSENT DECREE,
    SUBJECT TO PERMANENT INJUNCTION PROHITIBING DISCHARGE

       1. As set forth herein, the United States of America (United States) and Defendant Lake

Michigan Trans-Lake Shortcut, Inc., d/b/a Lake Michigan Carferry Service and S.S. Badger

(LMC/Badger), jointly stipulate that the prerequisites have been met for termination of the 2013

Clean Water Act Consent Decree (Dkt. # 19), as amended (Dkt. # 20) (Consent Decree or

Decree), that resolved this matter on specified terms and conditions. In an email to counsel for

the U.S. Environmental Protection Agency (EPA) and U.S. Department of Justice (DOJ) dated

November 25, 2020, counsel for LMC/Badger requested termination of the Decree, and, in

support of the request, affirmed completion of Defendant’s obligations under the Decree and

certified compliance in accordance with Section XXII of the Decree (email attached as Exhibit 1;

certification as Exhibit 2). LMC/Badger also provided documentation substantiating its request.

       2. On December 21, 2020, Michael Harris, Director of the Enforcement and Compliance

Assurance Division of the EPA, Region 5, wrote the undersigned, counsel for DOJ, stating that

EPA agrees that LMC/Badger has fully satisfied the requirements of the Consent Decree (letter
   Case 1:13-cv-00317-JTN ECF No. 21, PageID.626 Filed 04/09/21 Page 2 of 4



attached as Exhibit 3). The December 21 letter further states that EPA agrees with

LMC/Badger’s request for termination of the Decree, subject to the condition set forth in

Paragraphs 29 and 102 of the Decree, which survives termination of the Decree. That condition

requires LMC/Badger and any subsequent owner and operator of the S.S. Badger to permanently

cease discharge of coal ash and coal ash slurry from the S.S. Badger.

       3. On December 30, 2020, Interlake Holding Company announced that it secured two

Great Lakes vessels in an asset acquisition that included LMC/Badger. The sale/asset acquisition

resulted in the formation of a new company, a Delaware corporation, known as Lake Michigan

Carferry, Inc. (Lake Michigan Carferry), which henceforth owns and operates the S.S. Badger.

       4. The sale/asset acquisition agreement between LMC/Badger and its buyers, which

include Lake Michigan Carferry, states, as a condition of the agreement, that the new

owner/operator of the S.S. Badger, Lake Michigan Carferry, agrees to abide by the Decree’s

permanent injunction prohibiting discharge of coal ash and coal ash slurry from the S.S. Badger.

The agreement states also that the new owner/operator shall cause any successors

or future owners of the Badger to agree to abide by such condition.

       5. To demonstrate commitment to the Decree provision permanently prohibiting

discharge of coal ash and coal ash slurry from the S.S. Badger, the Principal and CEO for Lake

Michigan Carferry is a signatory to this stipulation, along with the Principal and CEO of

LMC/Badger – both entities agreeing to abide by the Decree’s permanent injunction prohibiting

discharge of coal ash and coal ash slurry from the S.S. Badger, notwithstanding termination of

the Consent Decree via this stipulation and subsequent Court Order.

       6. In a further commitment to the Decree’s permanent injunction against discharge from

the S.S. Badger, this stipulation provides that, should Lake Michigan Carferry enter into any



                                                2
   Case 1:13-cv-00317-JTN ECF No. 21, PageID.627 Filed 04/09/21 Page 3 of 4



subsequent sale to, and/or acquisition of assets by, a new owner and/or operator of the S.S.

Badger, the sale/asset acquisition agreement shall contain as a condition of such sale/asset

acquisition that the new owner and/or operator of the S.S. Badger will abide by the permanent

injunction prohibiting discharge of coal ash and coal ash slurry from the S.S. Badger, as

mandated by Paragraphs 29 and 102 of the Consent Decree, notwithstanding the Decree’s

termination.

       NOW, THEREFORE, in light of this Joint Stipulation, and for good cause appearing,

IT IS HEREBY STIPULATED, AGREED, AND ORDERED:

       The Consent Decree is terminated in light of this Joint Stipulation that the prerequisites

for termination have been met, and in light of LMC/Badger’s and Lake Michigan Carferry’s

commitments to abide by the Decree’s permanent injunction described herein, notwithstanding

termination of the Decree. The termination, subject to the permanent injunction, shall take effect

upon the Court’s entry of this Joint Stipulation and Agreed Order.


IT IS SO STIPULATED

                                             FOR THE UNITED STATES

                                             JEAN E. WILLIAMS
                                             Acting Assistant Attorney General
                                             Environment and Natural Resources Division


                                             /s/Arnold S. Rosenthal
                                             ARNOLD S. ROSENTHAL
                                             Senior Attorney
                                             Environmental Enforcement Section
                                             Environment and Natural Resources Division
                                             U.S. Department of Justice




                                                 3
  Case 1:13-cv-00317-JTN ECF No. 21, PageID.628 Filed 04/09/21 Page 4 of 4



OF COUNSEL:


NICOLE WOOD-CHI
Assistant Regional Counsel
U.S. Environmental Protection Agency, Region 5


IT IS SO STIPULATED


                                         FOR LAKE MICHIGAN TRANS-LAKE
                                         SHORTCUT, INC. d/b/a LAKE MICHIGAN
                                         CARFERRY SERVICE (LMC/BADGER)
                                         /s/Robert Manglitz
                                         ROBERT MANGLITZ
                                         President and Chief Executive Officer



                                         FOR LAKE MICHIGAN CARFERRY, INC.

                                         /s/Mark W. Barker
                                         MARK W. BARKER
                                         President and Chief Executive Officer




SO ORDERED


________________________                 ____________________________________
Date                                     United States District Judge




                                            4
